                                                                                                         WRITER’S ADDRESS:
                                                                                       Village Professional Bldg. | Suite 100
                                                                                                     99 Cracker Barrel Drive
                                                                                              Barboursville, WV 25504-1650
                                                                                                            T | 304.302.0500
                                                                                                            F | 304.302.0504

Jon. B. Orndorff, Esq.
Email: Orndorff@LitchfieldCavo.com


                                                     September 30, 2020


VIA EFILING
Honorable Charles R. Simpson, III
Gene Snyder United States Courthouse
601 West Broadway, Room 247
Louisville, Kentucky 40202-2227


       Re:      Campos, et al. v. Louisville Metro Police Officers Credit Union, et al.
                United States District Court for the Western District of Kentucky – Louisville
                Civil Action No.: 3:18-cv-196-CRS


Dear Judge Simpson:

        Please accept this status report update on behalf of all parties in the above referenced matter. As
you are aware, the parties reached a settlement in this matter back in January 2020. As part of that
settlement, the parties agreed to resolve certain liens and credit reporting issues involving the Plaintiffs
and work toward mutually agreeable language for a Settlement Release to address the claims in this
rather complicated matter. Mr. Cobb and I are pleased to report that the liens and credit reporting issues
have been resolved, and we are awaiting final approval from our clients on the latest draft of the
Settlement Release. Due to COVID limitations within our respective firms and our clients, as well as
the complexity of the issues in this case, completion of a suitable and agreeable Settlement Release has
admittedly taken longer than either of us expected. However, the parties have been successfully
working through the few remaining issues, and we believe we should have those remaining issues
resolved within the next two to three weeks. We expect funding of the settlement to occur shortly
thereafter.

        Mr. Cobb and I greatly appreciate the Court’s patience as we finalize the settlement in this
matter. I have also submitted a Fourth Notice of Settlement & Agreed Order of Case Resolution, which,
should it meet with your approval, will extend the deadline for filing the Agreed Order of Dismissal in
this case to December 1, 2020. Should you have any questions or concerns, please feel free to contact
either Mr. Cobb or me at your convenience.



        AZ – Phoenix | CA – Los Angeles area | CT – Hartford area | FL – Ft. Lauderdale | FL – Tampa | GA – Atlanta
        IL – Chicago | IN – Highland | LA – New Orleans area | MA – Boston area | MO – St. Louis | NJ – Cherry Hill
       NV – Las Vegas | NY – New York | PA – Philadelphia | PA – Pittsburgh | RI – Providence | TX – Dallas-Ft. Worth
                          TX – Houston | UT – Salt Lake City | WI – Milwaukee | WV – Barboursville


                                                 LitchfieldCavo.com
September 30, 2020
Page 2




                                           Very Truly Yours,




                                           Jon B. Orndorff


Cc: Allan Cobb, Esq. (via Email and Efiling)
September 30, 2020
Page 3
